EXHIBIT ARTICLES OF AMENDMENT TO THE CHARTER OF PIEDMONT MINING COMPANY, INC. The undersigned corporation hereby executes these Articles of Amendment for the purpose of amending its charter. 1. The name of the corporation is Piedmont Mining Company, Inc. 2. The following amendment to the charter of the corporation was adopted by its shareholders on the 23rd day of June, 1984, in the manner prescribed by law: “In lieu of Article IV of the Articles of Incorporation of Piedmont Mining Company, Inc., which were filed in the Office of the Secretary of State of North Carolina on July 25, 1983, as said Article was amended by Articles of Amendment filed in the Office of the Secretary of State of North Carolina on August 1, 1983, the following is substituted: ARTICLE IV The corporation shall have authority to issue Fifteen Million (15,000,000) shares of stock, consisting of a class of Eight Hundred Fifty-five Thousand (855,000) shares of Class A Common Stock without par value, which shall be designated "Class A Common Stock", and a class of Fourteen Million One Hundred Forty-five Thousand (14,145,000) shares of Common Stock without par value, which shall be designated “Common Stock”.The preferences, privileges, restrictions and rights granted to or imposed on the respective classes of shares are as follows: PROVISIONS APPLICABLE TO BOTH CLASS A COMMON
